Citation Nr: 0127550	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1985 to June 1985.  The veteran also had verified active 
service in the U.S. Marine Corps from May 1986 to May 1990 
and from February 17, 1991 to March 3, 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 2000, 
the Board remanded the case to the RO for further 
development.  After completion of the requested development, 
the matter is returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  While the veteran served on active duty for 17 days 
during the Persian Gulf War, he did not serve on active duty 
for 90 days or more during a period of war.

2.  The veteran was not discharged or released from service 
for a service-connected disability; nor did he have a 
disability at the time of his discharge that would have 
justified a discharge for disability.

3. The veteran did not serve on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.

4. The veteran did not serve on active duty during more than 
one period of war.


CONCLUSION OF LAW

The veteran does not meet the basic criteria for entitlement 
to a nonservice-connected pension. 38 U.S.C.A. §§ 101, 1521, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 3.3 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA shall pay a pension to a veteran 
with qualified service during a period of war who is 
permanently and totally disabled from nonservice connected 
disability not the result of his or her willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.3 (2001).  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 
(2001).

Under VA regulations, the term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1(d) (2001). "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a)-(b) (2001).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1 (2001).

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j)(1)-(4) (West 1991 & Supp. 2001); see 38 C.F.R. § 
3.3(a) (2001).

As is evident from the above statute, any veteran seeking a 
nonservice-connected pension must have served during a 
"period of war."  For VA benefits purposes, the term 
"period of war" is defined as "the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, [and] the Persian Gulf 
War."  38 U.S.C.A. § 101(11) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(f), 3.2 (2001).  The Vietnam War ended on May 
7, 1975 and the Persian Gulf War began on August 2, 1990.  38 
C.F.R. § 3.2 (2001). 

The threshold question that must be resolved in this appeal 
is whether the veteran had active military service during a 
period of war.  The evidence shows that the veteran had three 
periods of active military service.  His first period of 
active service was with the U.S. Army from February 1985 to 
June 1985.  His second period of active service consisted of 
4 years in the U.S. Marine Corps from May 1986 to May 1990.  
From May 27, 1990 to January 9, 1993, the veteran had 
inactive service in the U.S. Marine Corps Reserves.  His 
final period of active service was with the U.S. Marine Corps 
from February 17, 1991 to March 3, 1991.  

A March 2001, the National Personnel Records Center (NPRC) 
verified that the veteran had honorable active service from 
May 27, 1986 to May 26, 1990, and from February 17, 1991 to 
March 3, 1991.  He was ordered to active duty for his last 
period of service in support of Operation Desert Storm.    

The Board notes that the veteran's first two periods of 
active duty did not occur during a period of war.  These 
periods began subsequent to the end of the Vietnam Era in 
1975 and concluded prior to the commencement of the Persian 
Gulf War in August 1990.  Accordingly, these periods of 
active service do not include any periods of wartime service.  
However, the veteran's third period of active service 
occurred during the Persian Gulf War.  The veteran received 
an honorable discharge following 17 days of service during 
this period.  Thus, although the veteran had wartime service, 
his service did not constitute a period of 90 days or more.

Having determined that the veteran had active wartime 
service, the next question that must be resolved is whether 
his 17 days of wartime service is sufficient to establish 
basic eligibility for nonservice connected pension benefit.  
As the veteran did not serve for 90 days or more during a 
period of war, the requirement of 38 C.F.R. § 3.3(a)(3)(i) is 
not met.  Similarly, as he did not serve for a period of 90 
consecutive days or more with such period beginning or ending 
during a period of war, the requirement of 38 C.F.R. 
§ 3.3(a)(3)(iii) is not met.  Likewise, although the 
veteran's aggregate length of active service exceeded 90 days 
in three separate periods of active service, he did not serve 
during more than one period of war.  Accordingly, the 
requirement of 38 C.F.R. § 3.3(a)(3)(iv) is not met.  

Additionally, the evidence does not show that the veteran was 
released from active duty for a disability.  Similarly, the 
evidence does not show that the veteran has a service 
connected disability which would have justified a discharge 
for disability.  Accordingly, the requirement of 38 C.F.R. 
§ 3.3(a)(3)(ii) is not met.

Notwithstanding the veteran's assertions, the Board must find 
that his wartime service is sufficient to establish basic 
eligibility for VA nonservice-connected pension benefits.  
See 38 U.S.C.A. § 1521(j)(1)-(4); 38 C.F.R. § 3.3(a). 
Consequently, the veteran can not be granted nonservice-
connected pension benefits pursuant to existing law.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  The Board finds that, 
notwithstanding the VCAA, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended "duty to notify" and "duty to assist" provisions 
of the VCAA specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096-98 (2000) (to be codified as amended at 38 U.S.C. §§ 
5103 and 5103A).  Regarding the "duty to notify," the Board 
finds that the RO's statement of the case and supplemental 
statement of the case furnished to the appellant and his 
representative in connection with this claim provided 
sufficient notice of the legal requirements he would have to 
meet to substantiate his claim.  In addition, the veteran was 
informed by letter dated in November 2000 that information 
concerning any periods of active duty subsequent to his 
discharge in March 1991 would be potentially probative to his 
claim.  However, the evidence does not show that he responded 
with any additional pertinent information.  

Furthermore, with respect to the duty to assist, as the Board 
has found herein that the claim lacks legal merit under the 
law and regulations governing entitlement to pension benefits 
based on the appellant's non-qualifying military service, the 
Board concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.

The Board concludes that, because the appellant's service 
does not meet any of the criteria described, he does not meet 
the basic eligibility requirements for nonservice-connected 
pension.  38 U.S.C.A. § 1521(j).  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).  As a consequence, 
basic eligibility for nonservice-connected pension benefits 
is precluded by law. 38 U.S.C.A. § 1521(a), (j) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.3(a)(3) (2001).


ORDER

The veteran's military service does not meet the requirements 
for nonservice-connected pension. Thus, the appeal is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

